DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/444,028 filled on 06/18/2019.
Claims 1-14 are presented for examination.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 1-2 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “32” to be labeled as “control device 32”,  the reference number “30” to be labeled as “actuator 30”; in Fig. 2, the reference number “42” to be labeled “actuate brake pedal 34”, etc.
b) 	In Figs. 3-5, X-axis and Y-axis labeling is requires, such as X-axis to be labeled with “Time of actuation” for X-axis. Does the applicant refers Y-axis to electromechanical breaking force? Then Y-axis to be labeled with “electromechanical breaking force”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in Claim 9 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiberle et al. (US 2013/0181506) (hereinafter Weiberle) in view of Baehrle-Miller et al. (US 2015/0041257) (hereinafter Miller-1257).

Claim 1.    Weiberle teaches a method for operating a brake system of a motor vehicle (See Para. [0079], discloses “method for operating a brake system”) the brake system including a hydraulic braking device (See Fig. 1, Para. [0076], discloses “hydraulic brake booster 24), an electromechanical braking device (See Fig. 1, Para. [0076], discloses “electromechanical brake booster 48), and a first actuating device (See Fig. 1, Para. [0024], Para. [0054], discloses “brake actuating element 10/Brake pedal”), the method comprising:
actuating the first actuating device via the electromechanical braking device (see Para. [0047]-[0048], “brake booster 48 with which a simulation force opposing the actuation of the brake actuating element may be exerted on brake actuating element 10, and/or an assistance force corresponding to the actuation of brake actuating element 10 may be exerted on first piston 14 of first piston-cylinder unit 12”); 
in an event of a fault in the hydraulic braking device and when the first actuating device is actuated, exerting an electromechanical braking force to decelerate the motor vehicle (See Para. [0035], [0057]-[0058], discloses “control device 36 is configured to completely blend the at least one additional braking torque by using first brake booster 24, so that a target deceleration of the vehicle, which is predefinable by the driver or by an automatic vehicle speed control, may be maintained even when the at least one additional braking torque changes with time”. Additionally, see Para. [0042], “the hydraulic braking torque of the at least one wheel brake cylinder may be built up/adjusted exclusively by way of a driver braking force exerted on brake actuating element 10 by a driver.  Thus, after a (partial) inactivation/a failure of the electronics, the driver still has the possibility of stopping the vehicle by making a direct braking input into the at least one brake circuit 22 by applying the driver braking force to brake actuating element 10”. The examiner notes that the prior art, Weiberle teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle to deploy the claimed feature for safety); 
The primary reference, Weiberle teaches, exert an electromechanical braking force to decelerate the motor vehicle (see Para. [0035], [0042], and [0057]-[0058]). Further, Weiberle teaches in Para. Para. [0047], “brake booster 48 [i.e. electromechanical braking device] with which a simulation force opposing the actuation of the brake actuating element may be exerted on brake actuating element 10 [i.e., first actuating device] and/or an assistance force corresponding to the actuation of brake actuating element 10 may be exerted on first piston 14 of first piston-cylinder unit 12”, but he does not explicitly spell out, wherein generating the electromechanical braking force after a start of the actuation of the first actuating device for a minimum generation period and/or generating the electromechanical braking force after an end of the actuation of the first actuating device for an additional continued generation period.
However, in the same filed of endeavor, the same inventor, Miller-1257 teaches, generate the electromechanical braking force after a start of the actuation of the first actuating device for a minimum generation period and/or generate the electromechanical braking force after an end of the actuation of the first actuating device for an additional continued generation period (See at least Abstract, Para. [0006], [0021], [0025], discloses “generating an electromechanical application force”, and Fig. 2-3 discloses “the time characteristic of different state variables of the parking brake during a tensioning process of the parking brake.”).
The examiner notes that Miller-1257 teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle with the teaching of Miller-1257 to deploy the claimed feature in order to ensure proper functioning and excellent operational reliability of a parking brake.

Claim 3.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 1, further comprising:
activating the electromechanical braking device via a control device (see Weiberle, Para. [0035], “control device 36 is configured to completely blend the at least one additional braking torque by using first brake booster 24, so that a target deceleration of the vehicle, which is predefinable by the driver or by an automatic vehicle speed control, may be maintained even when the at least one additional braking torque changes with time”); and 
selecting the minimum generation period and/or the additional continued generation period such that the control device activating the electromechanical braking device does not substantially warm up when the first actuating device is repeatedly actuated, or such that the control device activating the electromechanical braking device warms up only up to a first temperature below a limit temperature (see Miller-1257, Para. [0010], “To avoid mechanical and thermal damage and a high energy withdrawal from the vehicle electrical system, the electric brake motor is therefore switched off once the motor current exceeds an assigned limit value during the retensioning”, and see Para. [0017], “during longer braking processes in the course of driving, the temperature of the brake disk may rise considerably and ultimately lead to thorough heating of the brake disk”). The examiner notes that Miller-1257 teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle with the teaching of Miller-1257 to deploy the claimed feature in order to ensure proper functioning and excellent operational reliability of a parking brake.

Claim 5.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 1, further comprising:
exerting the electromechanical braking force to decelerate the motor vehicle when at least one of the first actuating device and a second actuating device of the brake system is actuated via the electromechanical braking device (see Weiberle, Para. [0047]-[0048], “the brake system has a second brake booster 48 [construed as electromechanical braking device] with which a simulation force opposing the actuation of the brake actuating element [construed as first actuating device] may be exerted on brake actuating element 10 and/or an assistance force corresponding to the actuation of brake actuating element 10 may be exerted on first piston 14 of first piston-cylinder unit 12”). The examiner notes that Miller-1257 teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle with the teaching of Miller-1257 to deploy the claimed feature in order to reduce burden on driver when braking the vehicle may be additionally relieved.

Claim 7.    The teaching of Weiberle as modified by the teaching of miller teaches the method according to claim 5, wherein: 
the first actuating device is a brake pedal (see Weiberle, at least Para. [0024], “actuating element 10 configured as a brake pedal”); and
when only the first actuating device is actuated, the exerting of the electromechanical braking force only occurs when the magnitude of the pedal actuation has reached or exceeded a limit value (see Weiberle, Para. [0024], “brake actuating element 10 actuated by at least a predefined minimum actuation”).

Claim 8.    The teaching of Weiberle as modified by the teaching of miller teaches the method according to claim 1, wherein a control device for the brake system is configured to carry out the method (see Weiberle, Para. [0035], “the brake system includes a control device 36, with which it is possible to compensate at least partially for the at least one additional braking torque by using first brake booster 24”, and/or Para. [0079], “The brake systems described in the foregoing paragraphs are configured to carry out method steps of the method for operating a brake system for a vehicle”).

Claim 9.    Weiberle teaches, a brake system for a motor vehicle (See Fig. 1, Para. [0024], discloses brake system”), comprising: 
a hydraulic braking device (See Fig. 1, Para. [0076], discloses “hydraulic brake booster 24);
an electromechanical braking device (See Fig. 1, Para. [0076], discloses “electromechanical brake booster 48); 
a first actuating device (See Fig. 1, Para. [0024], Para. [0054], discloses “brake actuating element 10/Brake pedal”); and 
a control device (See Fig. 1, Control Device 36”) configured to:
actuate the first actuating device via the electromechanical braking device (see Para. [0047]-[0048], “brake booster 48 with which a simulation force opposing the actuation of the brake actuating element may be exerted on brake actuating element 10, and/or an assistance force corresponding to the actuation of brake actuating element 10 may be exerted on first piston 14 of first piston-cylinder unit 12”);
exert an electromechanical braking force to decelerate the motor vehicle in an event of a fault in the hydraulic braking device and when the first actuating device is actuated (See Para. [0035], [0057]-[0058], discloses “control device 36 is configured to completely blend the at least one additional braking torque by using first brake booster 24, so that a target deceleration of the vehicle, which is predefinable by the driver or by an automatic vehicle speed control, may be maintained even when the at least one additional braking torque changes with time”. Additionally, see Para. [0042], “the hydraulic braking torque of the at least one wheel brake cylinder may be built up/adjusted exclusively by way of a driver braking force exerted on brake actuating element 10 by a driver.  Thus, after a (partial) inactivation/a failure of the electronics, the driver still has the possibility of stopping the vehicle by making a direct braking input into the at least one brake circuit 22 by applying the driver braking force to brake actuating element 10”. The examiner notes that the prior art, Weiberle teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle to deploy the claimed feature for safety); 
The primary reference, Weiberle teaches, exert an electromechanical braking force to decelerate the motor vehicle (see Para. [0035], [0042], and [0057]-[0058]). Further, Weiberle teaches in Para. Para. [0047], “brake booster 48 [i.e. electromechanical braking device] with which a simulation force opposing the actuation of the brake actuating element may be exerted on brake actuating element 10 [i.e., first actuating device] and/or an assistance force corresponding to the actuation of brake actuating element 10 may be exerted on first piston 14 of first piston-cylinder unit 12”, but he does not explicitly spell out, wherein generate the electromechanical braking force after a start of the actuation of the first actuating device for a minimum generation period and/or generate the electromechanical braking force after an end of the actuation of the first actuating device for an additional continued generation period.
However, in the same filed of endeavor, the same inventor, Miller teaches, generate the electromechanical braking force after a start of the actuation of the first actuating device for a minimum generation period and/or generate the electromechanical braking force after an end of the actuation of the first actuating device for an additional continued generation period (See at least Abstract, Para. [0006], [0021], [0025], discloses “generating an electromechanical application force”, and Fig. 2-3 discloses “the time characteristic of different state variables of the parking brake during a tensioning process of the parking brake.”).
The examiner notes that Miller teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle with the teaching of Miller to deploy the claimed feature in order to ensure proper functioning and excellent operational reliability of a parking brake.

Claim 14.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the brake system according to claim 9, wherein the first actuating device is a brake pedal (see Weiberle, at least Para. [0024], “actuating element 10 configured as a brake pedal”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiberle et al. (US 2013/0181506) (hereinafter Weiberle) in view of Baehrle-Miller et al. (US 2015/0041257) (hereinafter Miller-1257) and further in view of Kuramochi  et al. (US 2006/0163939) (hereinafter Kuramochi).

Claim 2.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 1(see Miller-1257, Para. [0005], [0030], “perform retensioning after a period of time following the first tensioning of the parking brake”), but they do not explicitly spell out, generating the electromechanical braking force at least for as long as the first actuating device is actuated.
However, Kuramochi teaches, generating the electromechanical braking force at least for as long as the first actuating device is actuated (see Para. [0106], “the braking force is mechanically retained by the locking mechanism 10 as a braking force retaining mechanism of the electrically powered brake apparatus B at time point t2”). The examiner notes that the prior art, Kuramochi teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle with the teaching of Kuramochi to deploy the claimed feature for a failure diagnosis of the electrically powered brake system.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weiberle et al. (US 2013/0181506) (hereinafter Weiberle) in view of Baehrle-Miller et al. (US 2015/0041257) (hereinafter Miller-1257) and further in view of Suzuki et al. (US 2004/0026989) (hereinafter Suzuki).

Claim 4.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 1, but they do not explicitly teaches, wherein the minimum generation period and/or the continued generation period lasts between one to six seconds.
However, Suzuki teaches,in Para. [0037], “the braking force generated by the electric parking brake system 1 is changed in accordance with the predetermined period tx (the sum of the idle running period Tm and the pressing period Tt”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle in view of the teaching of Miller-1257 and with the teaching of Suzuki to deploy the feature of “wherein the minimum generation period and/or the continued generation period lasts between one to six seconds” in order for stable braking force and control parking brake system more efficiently.

Claim 11.    The teaching of Weiberle as modified by the teaching of Miller-1257 and Suzuki teaches the method according to claim 4, but they do not explicitly teaches, wherein the minimum generation period and/or the continued generation period lasts four seconds. However, Susuki teaches similar feature in Para. [0037], such as “the braking force generated by the electric parking brake system 1 is changed in accordance with the predetermined period tx (the sum of the idle running period Tm and the pressing period Tt”, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle in view of the teaching of Miller-1257 and with the teaching of Suzuki to deploy the feature of “wherein the minimum generation period and/or the continued generation period lasts four seconds” in order for stable braking force and control parking brake system more efficiently.

Claims 6, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weiberle et al. (US 2013/0181506) (hereinafter Weiberle) in view of Baehrle-Miller et al. (US 2015/0041257) (hereinafter Miller-1257) and further in view of Bachrle-Miller et al. (US 2011/017554) (hereinafter Miller-7554)

Claim 6.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 5, further comprising:
generating the electromechanical braking force after the start of the actuation of the first actuating device for a minimum generation period when the first actuating device is actuated (See Miller-1257, at least Abstract, Para. [0006], [0021], [0025], discloses “generating an electromechanical application force”, and Fig. 2-3 discloses “the time characteristic of different state variables of the parking brake during a tensioning process of the parking brake”); and/or
generating the electromechanical braking force after the end of the actuation of the first actuating device at least for the additional continued generation period when the first actuating device is actuated (See Miller-1257, at least Abstract, Para. [0006], [0021], [0025], discloses “generating an electromechanical application force”, and Fig. 2-3 discloses “the time characteristic of different state variables of the parking brake during a tensioning process of the parking brake”).
The examiner notes that Miller-1257 teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle with the teaching of Miller-1257 to deploy the claimed feature in order to ensure proper functioning and excellent operational reliability of a parking brake. 
The teaching of Weiberle as modified by the teaching of Miller-1257 teaches actuating device (see Para. Weiberle, Para. [0024], actuating element 10/brake pedal), but they do not explicitly spell out, second actuating device.
However, Miller-7554 teaches, second actuating device (See at least Para. [0002], [0017], [0019], discloses “Automatic parking brakes (APB) typically include an operating element such as, e.g., a push-button switch by which the parking brake may be locked or released”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle in view of the teaching of Miller-1257 and with the teaching of Miller-7554 to deploy the claimed feature in order to perform an emergency braking.

Claim 10.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 5, but they do not explicitly spell out wherein the second actuating device is a button.
However, Miller-7554 teaches, wherein the second actuating device is a button (See at least Para. [0002], [0017], [0019], discloses “Automatic parking brakes (APB) typically include an operating element such as, e.g., a push-button switch by which the parking brake may be locked or released”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle in view of the teaching of Miller-1257 and with the teaching of Miller-7554 to deploy the claimed feature in order to perform an emergency braking.

Claim 12.    The teaching of Weiberle as modified by the teaching of Miller-1257 teaches the method according to claim 5, but they do not explicitly spell out “withdrawing the generated electromechanical braking force when only the second actuating device has been actuated, and ending the actuation of the second actuating device”.
	However, Miller-7554 teaches, withdrawing the generated electromechanical braking force when only the second actuating device has been actuated, and ending the actuation of the second actuating device (See Para. [0002], [0017], “push-button switch by which the parking brake may be locked or released”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Weiberle in view of the teaching of Miller-1257 and with the teaching of Miller-7554 to deploy the feature in order to perform an emergency braking.

Claim 13.    The teaching of Weiberle as modified by the teaching of Miller-1257 and Miller-7554 teaches the method according to claim 12, further comprising:
withdrawing the electromechanically generated braking force by actuating the electromechanical braking device in such a way that electromechanical braking force is no longer generated and/or in such a way that the electromechanical braking device is actuated into an initial position (See Miller-7554, Para. [0005], discloses “an electromechanical parking brake that is more controllable and yet achieves a predefined deceleration of the vehicle than earlier systems”, and see Para. [0017], “push-button switch or activating and deactivating the parking brake”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664